Title: To Thomas Jefferson from Francis Eppes, 31 October 1820
From: Eppes, Francis
To: Jefferson, Thomas


Dr Grand-papa
Columbia
Octbr 31st–20
I waited untill this time (before writing) that I might be able to give a more satisfactory, and circumstantial account, of the course and regulations of this institution, which are pretty nearly the same as those of the northern colleges, differing only in two points. in the first place the course here is neither as full nor as comprehensive a one as that of Cambridge, secondly the discipline is more lax and consequently better adapted, to the feelings & habits of the Southern Students. this latter circumstance too is somewhat surprising as the Faculty themselves (with the exception of Dr Cooper) are Clergymen. The objection too to their course is obviated by the consideration of a college library the free use of which is permitted to the Students. They have four classes and to the Studies of each  one year is allotted, so that the Lowest takes four years to graduate; in it 1. Græca Minora, virgils Æneid & Arithmetic are the studies, those of the next in grade are, 2. the 1st part of the 1st vol. of Græca Majora, Horace, Algebra as far as cubick equations, Geography. &c. those of the junior are 3d Blairs Lectures, Wattss Logick, Kamess elements of Criticism, Paleys Moral Philosophy, cubick equations, Geometry, Trigonometry &c Hutton alone is used, his demonstrations are much shorter than Simpsons. the Senior year 4 Logarithms, conick Sections & Fluxions, Cavallo’s Natural Philosophy Butlers Analogy of Religion, Chemistry. No one is allowed the privilege of entering as student, without pursuing this course, unless he does under the Title of Honorary, which besides being an unusual is moreover a disadvantageous standing. I have therefore entered as a regular student, and am a candidate for the junior class, whose examination comes on in two weeks. after it is over I will write again & perhaps may be enabled then, to give you more Satisfactory information concerning the elections of a President & Professor of Mathematics. the only objection to Elliot who is talked of as President is his not being a minister of the Gospel, this too is urged as a very weighty one. Wallace whose merits you are better informed of than I, and who was formerly a Professor in the Georgetown College, is a candidate for the Mathematical chair, it is said however, that judge De Saussure, one of the Trustees and a man of great influence is opposed to him. what the result of these conjectures may be, it is impossible for me to say, I can only add that I hope they will terminate in the election of those whose abilities may confer a lasting advantage and prosperity on this institution. Dr Cooper is very much beloved by the Students here and is in fact one of the most popular Professors that they have ever had. I find that this place is very healthy, a young man from the neighbourhood of Poplar Forest, (who is the only Virginian in college except myself) stayed here the whole summer without experiencing the slightest inconvenience. Wayles has not arrived though I expect him daily. present me affectionately to Aunt Randolph and Family, I often think of the happy moments spent in your Society, the happiest perhaps of my Life.I remain Your affectionate GrandsonFr: Eppes.